DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Response to Amendment
The Amendment filed through RCE filed on 08/31/2022 has been entered. Claims 1-8 remain pending in the application. 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the new limitation of "a step of sticking a glass film 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (U.S PG Pub 20100192634A1) and Murashige et al (WO2017010499A1 - corresponding U.S PG Pub 20180203173A1 used for citations) and Toriyama (U.S PG Pub 20140357012A1).
Regarding claim 1, Higuchi is drawn to the art of a glass/resin composite (which can be used as a substrate for a display device [0080]) wherein a glass/resin composite is formed by laminating a resin on a glass ribbon (i.e. glass film) via a glue or adhesive layer [0042]; [0046] using a first and second roller (nip rollers 4) wherein a first roller is contacting the glass film and the second roller is contacting the resin film (figure 2; [0068]). Higuchi has not explicitly disclosed the elastic modulus relationship between the surface of the first roller and the resin film as explicitly claimed. Higuchi has further disclosed a laminating step or sticking step between a glass ribbon and resin film taking place at a room temperature (normal temperature) via an adhesive [0068-0069 & 0073-0074]. Higuchi discloses that after forming the glass ribbon it is cooled to normal temperature (i.e. room temperature), and then the glass ribbon is laminated to a PET film (resin film) via an adhesive layer with the nip roller (4). Thus, Higuchi has disclosed a step of laminating at a room temperature for laminating a glass and resin film via an adhesive layer. 
Higuchi has not explicitly disclosed the resin film as disclosed in the instant specification either. However, it is known to have a roller with a silicone rubber surface layer and a resin film as disclosed in the instant specification, in essence it is known to have a resin film and a first roller surface layer having a relationship of the elastic modulus as instantly claimed, as disclosed by Murashige and Toriyama.
Murashige, is also drawn to the art of manufacturing an optical laminate (for use in display devices [0005]) wherein a thin glass film is laminated to a polarizing plate with an adhesion layer between the polarizing plate and glass film (Abstract). Further, the resin film as disclosed in the instant specification, includes a polarizing plate, wherein the polarizing plate includes a polarizer and a protection film (see instant specification [0021 & 0026]), thus the polarizing plate as disclosed by Murashige is interpreted as the resin film in this instance. 
Murashige further discloses the polarizing plate to include a polarizer that is an iodine based polarizer which contains a PVA film and iodine [0032-0033], which is the exactly the same material as disclosed in the instant specification (see instant specification [0040-0043]). Further, the protection film as disclosed by Murashige is a TACT, PET etc. film, which is also the same material as disclosed instantly in the instant specification (see instant specification [0046-0047]). 
Further, Murashige discloses a thickness of the adhesion layer being between 0.05 and 50 micrometers [0060], which forms an overlapping range with the instantly claimed adhesive thickness range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)). 
Further, given Murashige discloses the same material being used for the polarizing plate (i.e. polarizer and protective film), it would mean that the properties of the polarizing plate would be exactly the same as that of the polarizing plate of the instant specification, thus having an elastic modulus in the range as claimed in the instant specification (see instant specification [0036]), and further, since the resin film as claimed includes a polarizing plate i.e. the polarizing plate of Murashige is interpreted as the resin film, it would mean that Murashige discloses a resin film (polarizing plate) with the elastic modulus as required to satisfy the instantly claimed relationship between the elastic modulus of the roller surface layer and resin film. 
Further, Murashige has disclosed the resin film to include a polarizing plate disposed on an opposite side of the adhesive layer (as Murashige has disclosed the polarizing plate to be on an opposite side of the glass film with the adhesive layer in between) (Figure 1; [0014-0015]). Further, Murashige, as mentioned above, has disclosed the polarizing plate to include a polarizer and a protection film [0028]. Finally, in the event the applicant disagrees with the interpretation of the glass ribbon of Higuchi as being the glass film, it is known from Murashige to use a glass film/sheet in an optical laminate [0020-0026]. 
It would have been obvious to an ordinarily skilled artisan to have modified (i.e. substituted) the resin film of Higuchi with the polarizing plate of Murashige, to arrive at the instant invention, in order to obtain an optical laminate capable of contributing to reduction in weight and improvement in impact resistance for a display apparatus [0005] and further to obtain an optical laminate excellent in flexibility, and handleability [0011].
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Higuchi (substitution of glass ribbon with the glass film/sheet), with the glass ribbon being a glass film/sheet, as disclosed by Murashige, in order to obtain an optical laminate capable of contributing to reduction in weight and improvement in impact resistance for a display apparatus [0005] and further to obtain an optical laminate excellent in flexibility, and handleability [0011].
Further alternatively, it would have been obvious to an ordinarily skilled artisan to have modified (i.e. added rather than substituted) the resin film of Higuchi with the polarizing plate of Murashige, to arrive at the instant invention, in order to obtain an optical laminate capable of contributing to reduction in weight and improvement in impact resistance for a display apparatus [0005] and further to obtain an optical laminate excellent in flexibility, and handleability [0011].

With regards to a roller having a surface layer that would satisfy the relationship of elastic modulus as instantly claimed, i.e. a roller with a rubber surface layer or surface layer with elastic modulus lower than iron such as silicone rubber (as disclosed in instant specification [0063-0064]), it is known from Toriyama to coat a roller with such a material in the art of forming optical substrates.
Toriyama, drawn also to the art of manufacturing an optical substrate (Abstract), discloses a pressing roll which can perform pressing while a coating film is being heated [0097], and discloses that the surface of the roll/roller be coated with substance that is heat resistant such as silicone rubber [0097]. Toriyama further discloses additional advantages such manufacture of optical substrates with high throughput and gives optical substrates excellent in heat, weather, and corrosion resistance [0177]. Thus, it is further known generally from Toriyama, that a pressing or laminating roller that is coated with silicone rubber is a known prior art element.
It would have been obvious to an ordinarily skilled artisan to have modified the nip roller of Higuchi (specifically the nip roller contacting the resin film, as the resin film of Higuchi is also heated (see [0065] of Higuchi), with the nip roller having a surface layer coating of silicone rubber, as disclosed by Toriyama, to arrive at the instant invention, in order to provide optical substrates excellent in heat, weather, and corrosion resistance and with high throughput [0177].
It would have been further obvious to an ordinarily skilled artisan to have modified the method of Higuchi and Murashige, with the roller being silicone rubber coated, as disclosed in Toriyama, because as such a roller that is silicone rubber coated is a known prior art element in the laminating arts, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
Finally, with regards to the first roller surface layer and resin film having a relationship of the elastic modulus as instantly claimed, this limitation is met by the combination of Higuchi, Murashige, and Toriyama, given that Murashige has disclosed the same or similar resin film (polarizing plate) and Toriyama has disclosed the same or similar surface layer of the roller (silicone rubber). Thus, this would mean that the elastic modulus relationship between the first roller surface layer and the resin film is satisfied as the same or similar materials as instantly disclosed are also disclosed by Murashige and Toriyama. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 2, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above). Murashige discloses the adhesion layer thickness as claimed. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the adhesive layer of Higuchi to be in the instantly claimed range, as disclosed by Murashige, in order to have an optical laminate that is less liable to be broken and which is excellent in impact resistance [0060].

Regarding claim 3, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 4, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 5, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 6, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above). Murashige discloses the adhesion layer thickness as claimed. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the thickness of the adhesive layer of Higuchi to be in the instantly claimed range, as disclosed by Murashige, in order to have an optical laminate that is less liable to be broken and which is excellent in impact resistance [0060].

Regarding claim 7, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Regarding claim 8, the instant limitations have been disclosed by Higuchi, Murashige and Toriyama (see claim 1 rejection above).

Response to Arguments
Applicant's arguments filed 08/31/2022 in Amendment (pages 5-6) have been fully considered but they are not persuasive. 
Applicant argues that the Toriyama reference teaches away from being combined with the Higuchi and Murashige references because it discloses that the pattern transfer step takes place between 40oC and 150oC, and thus there would be no reason for an ordinarily skilled artisan to modify the roller of Higuchi with the roller being silicone rubber coated as in Toriyama. 
This is not found persuasive because firstly, the Toriyama reference is not being used in any way to teach the laminating/sticking step as instantly claimed. This step has already been disclosed by Higuchi. Toriyama is only being used to generally disclose that it is known in the art of laminating to have a roller that is silicone rubber coated, and that this has advantages such as heat resistance, and further that this can lead to optical substrates being produced at a high throughput and with excellent heat, weather, corrosion resistance. 
Regarding applicants arguments, that because Toriyama teaches that below a temperature of 40oC the pattern mold cannot be pulled/released from the coating film (i.e. the pressing roll in Toriyama is used to transfer a pattern on a mold by pressing the mold against the coating film), that this teaches away from combining the roller being a silicone rubber surface roller as disclosed by Toriyama with the roller of Higuchi, as the laminating/sticking step in Higuchi is conducted at room temperature, it is noted that the roller is being used for a different purpose in Toriyama, and the materials used are also different than in Higuchi. The roller of Higuchi is being used to stick a resin film onto a glass film via an adhesive layer at room temperature, whereas the roller of Toriyama is being used to transfer/laminate a pattern from a mold onto a coating film. Toriyama is only being used to show or teach that the surface of a roller used in laminating operations can be silicone rubber coated and this has advantages such as providing the roller with heat resistance. 
The fact that the method of Toriyama requires temperatures to be above room temperature does not factor into the combination of Higuchi and Toriyama, as Higuchi is modified by Toriyama to obtain a roller that is silicone rubber coated. There is no change to the laminating or sticking process of Higuchi other than the modification of the roller surface to be silicone coated. Further, the mere teaching of the roller being silicone rubber coated does not teach away, as a silicone rubber coated roller can be used for laminating or sticking a resin film and glass film via an adhesive film. The teachings of Toriyama would be teaching away if Higuchi were also drawn to laminating/transferring a pattern onto a coating film via a roller at room temperature, and Toriyama was then combined to obtain a roller with a silicone rubber coating, as in this case, it would indeed be correct that below a temperature of 40oC this process would then not work. However, the method steps of Toriyama are not being combined with Higuchi, Higuchi has already disclosed the sticking step, and Toriyama is only used to teach that the roller can be a silicone rubber coated rubber, and as such this combination does not teach away or create problems with the method steps of Higuchi, as in Higuchi a resin film is being stuck to a glass film via an adhesive, rather than a pattern mold transferring/laminating a pattern onto a coating film. 
In addition, guidance is provided under MPEP 2143 I(A), which states that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results. Thus, for an ordinary skilled artisan, given that it is generally known from Toriyama to have a roller that is silicone rubber coated, it would be obvious then to modify Higuchi to arrive at a roller with silicone rubber coating, as it would merely involve a combination of known prior art elements. 
Further, advantages such as heat resistance can be availed by having a roller coated with silicone rubber, thus even if some steps may be conducted at room temperature, the advantage of heat resistance allows the ordinarily skilled artisan to operate at higher temperatures as well, in addition to operating at room temperature, and thus gives greater flexibility to the ordinarily skilled artisan. 
Finally to reiterate, Toriyama is in no way being used to disclose the step of sticking/laminating, this step is disclosed by Higuchi already. Thus, even though the operating conditions of Toriyama might be different than the operating conditions as disclosed by Higuchi, they do not affect or teach away from the modification of the roller of Higuchi to be silicone rubber coated as disclosed in Toriyama. This is because, as already explained above previously, the roller of Toriyama is used for transferring/laminating a pattern from a mold onto a coating film, whereas the method of Higuchi is drawn to sticking a resin film to a glass film via an adhesive. There is not pattern mold or transferring/laminating of a pattern involved in Higuchi, and thus, the fact that the operating conditions of Toriyama are above room temperature does not teach away, since the operating conditions of Toriyama are for a different purpose than the method of Higuchi. It would indeed be correct that Toriyama would teach away, if Higuchi itself was also drawn to transferring/laminating a pattern via a pattern mold onto a coating film. 
Further, an ordinarily skilled artisan would recognize that Toriyama discloses generally the use of a pressing roller that is silicone rubber coated and used for pressing/laminating, and consequent advantages such as heat resistance, which in no way shape or form, limit or affect the steps already disclosed by Higuchi. A heat resistant roller can be used at room temperature just as well as at a higher temperature and in fact gives greater flexibility to an ordinarily skilled artisan in selecting operating temperatures.
In response to applicant's argument that Toriyama teaches away from conducting a sticking step at room temperature, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Toriyama would suggest to an ordinarily skilled artisan that it is known generally to have a roller used for pressing/laminating to be silicone rubber coated in order for it to be heat resistant, and as such the advantage of heat resistance is something an ordinarily skilled artisan would want to avail of (i.e. modify the roller of Higuchi to be silicone rubber coated), as this gives much greater flexibility for the operating conditions of the laminating/sticking process and does not limit operating at room temperature only. Further, the fact that the silicone rubber coated roller is heat resistant in no way shape or form makes it unusable at room temperature.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712